                                                     1
                                                         A PROFESSIONAL CORPORATION
                                                     2
                                                         Carl L. Fessenden, SBN 161494
                                                     3   William E. Camy, SBN 291397
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                         TEL: 916.929.1481
                                                     5   FAX: 916.927.3706
                                                     6   Attorneys for Defendants
                                                     7   ANDREW CATER, BAO MAI, SCOTT JONES and COUNTY OF SACRAMENTO

                                                     8
                                                     9                                   UNITED STATES DISTRICT COURT
                                                    10
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                    11
                                                    12   SIERRA RIVERA, individually and as            Case No.: 2:18-CV-00056 WBS EFB
                 350 University Avenue, Suite 200




                                                    13   successor in interest to JESSE ATTAWAY,
                     Sacramento, CA 95825




                                                         Deceased; BOBBI ATTAWAY, individually         STIPULATION   TO     CONTINUE
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   and as successor in interest to JESSE         PRETRIAL CONFERENCE; PROPOSED
                                                         ATTAWAY, Deceased, JIM ATTAWAY,               ORDER
                                                    15   individually,
                                                    16                                                 First Amended
                                                                           Plaintiff,                  Complaint Filed: April 24, 2018
                                                    17
                                                         v.
                                                    18
                                                    19   ANDREW CATER; BAO MAI; SCOTT
                                                         JONES;   and   COUNTY     OF
                                                    20   SACRAMENTO,
                                                    21               Defendants.
                                                    22   ____________________________________/

                                                    23
                                                    24             This Stipulation is entered into by and between Plaintiffs SIERRA RIVERA, BOBBI
                                                    25   ATTAWAY and JIM ATTAWAY (“Plaintiffs”) and Defendants COUNTY OF SACRAMENTO,
                                                    26   SCOTT JONES, ANDREW CATER, and BAO MAI (“Defendants”) through their counsel of
                                                    27   record.
                                                    28   ///

                                                         {02098629.DOCX}                             1
                                                                      STIPULATION TO CONTINUE PRETRIAL CONFERENCE; PROPOSED ORDER
                                                                 The parties request the currently set date for the Pretrial Conference November 12, 2019, be
                                                     1
                                                         vacated, and rescheduled for December 9, 2019, at 1:30 p.m. The parties further request that the
                                                     2
                                                         deadline to file their Separate Pretrial Conference Statements be re-set in accordance with the new
                                                     3
                                                         Pretrial Conference Date.
                                                     4
                                                                 The parties submit good cause exists for this request because the parties have been
                                                     5
                                                         discussing the Court’s Order on Defendants’ Motion for Summary Judgment (Dkt. No. 69) and a
                                                     6
                                                         potential resolution to the case in light of the Court’s Order.
                                                     7
                                                     8   IT IS SO STIPULATED.
                                                     9
                                                    10   Dated: October 25, 2019                        By /s/_Stewart Katz (authorized on 10/25/19)
                                                                                                               DALE K. GALIPO
                                                    11
                                                                                                               STEWART KATZ
                                                    12                                                         Attorneys for Plaintiffs
                 350 University Avenue, Suite 200




                                                    13
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                         Dated: October 28, 2019                        PORTER SCOTT
                                                    15                                                  A PROFESSIONAL CORPORATION
                                                    16
                                                    17                                                  By /s/ William E. Camy
                                                                                                          Carl L. Fessenden
                                                    18                                                    William E. Camy
                                                                                                          Attorneys for Defendants
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28
                                                         {02098629.DOCX}                            2
                                                                     STIPULATION TO CONTINUE PRETRIAL CONFERENCE; PROPOSED ORDER
                                                                                                      ORDER
                                                     1
                                                     2           Based upon the Stipulation of the parties, the Pretrial Conference is continued to December
                                                     3   9, 2019, at 1:30 p.m., in Courtroom 5. Plaintiffs’ Separate Pretrial Conference Statement is now
                                                     4   due on November 25, 2019. Defendants’ Separate Pretrial Conference Statement is now due on
                                                     5   December 2, 2019.
                                                     6           IT IS SO ORDERED.
                                                     7
                                                     8    Dated: October 28, 2019

                                                     9
                                                    10
                                                    11
                                                    12
                 350 University Avenue, Suite 200




                                                    13
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28
                                                         {02098629.DOCX}                            3
                                                                     STIPULATION TO CONTINUE PRETRIAL CONFERENCE; PROPOSED ORDER
